Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Gene Bailey has filed a' petition for an extraordinary writ pursuant to Rule 21 of the Federal Rules of Appellate Procedure. We have reviewed the petition and conclude that his request is without merit. Accordingly, we deny leave to proceed in forma pauperis and deny his petition for an extraordinary writ. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.